                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                3:19-cv-236-MOC-DSC

 MEINEKE FRANCHISOR SPV, LLC,                               )
                                                            )
                         Plaintiff,                         )
                                                            )
 Vs.                                                        )                  ORDER
                                                            )
 GIUSEPPE SIRIGANO,                                         )
                                                            )
                       Defendant.                           )


        THIS MATTER is before the Court on its motion.

        IT IS HEREBY ORDERED that, given the current Covid-19 pandemic and the recent

surge in cases throughout the country, the trial in this matter, currently scheduled to begin on

December 21, 2020, is continued to the Court’s next civil term in February 2021.

        The Clerk is instructed to set this matter on for trial on the first day of the February 2021

civil term.

        IT IS SO ORDERED.
                                        Signed: November 24, 2020




       Case 3:19-cv-00236-MOC-DSC Document 25 Filed 11/25/20 Page 1 of 1
